Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The Office has cited particular columns, line numbers, paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP § 2141.02 and § 2123.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, 9, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reagor et al. (US 2018/0260730 A1, hereinafter referred to as Reagor) in view of Park (US 9296609 B2, hereinafter referred to as Park).
Regarding claim 1, Reagor discloses a quantum computer comprising: 
a quantum computing system (100, Fig. 1); 
a control system (110) disposed inside the quantum computing system (“The superconducting circuit devices 105 may be operated by microwave or radio frequency signals delivered in the quantum circuit system 104, for example, from the control system 110.”, paragraph [0015]);
a quantum processor (102, 102A) comprising a plurality of qubits (105, “some of the circuit devices 105 are qubit devices that each store a single qubit of information, and the qubits can collectively represent the computational state of a quantum processor”, paragraph [0014]), the plurality of qubits being disposed in the quantum computing system, each qubit of the plurality of qubits being configured to receive at least a portion of the microwave control propagating wave to control a quantum state of said each qubit of said plurality of qubits (“Control signals can manipulate the quantum states of individual qubits and the joint states of the multiple qubits”, paragraph [0010]).
Reagor does not specifically disclose that the control system (110) is a transducer being configured to receive an optical control propagating wave and output a microwave control propagating wave.
However, Park, in the same field of endeavor, discloses a transducer (2, 50, 100) being configured to receive an optical control propagating wave and output a microwave control propagating wave (col. 2, ll. 44+).
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the features of Park into the device of Reagor to convert optical signals emitted from an optical channel into mechanical energy (e.g., oscillation about an axis) as taught by Park (col. 2, ll. 44+).  Such mechanical energy can cause the optical-microwave-quantum transducer to induce an electrical (quantum) modulation at a superconducting cavity (e.g., a superconducting circuit), thereby converting mechanical energy into electrical energy.   
Regarding claim 8, the modified Reagor discloses the quantum computer according to claim 1, wherein the quantum computer system comprises a refrigeration container defining a refrigeration chamber, wherein the quantum processor (implied, paragraph [0021], Reagor) and the transducer are disposed inside the refrigeration chamber (col. 3, ll. 6+, Park).
Claims 9, 18, and 19 are essentially the same in scope as claims 1 and 8 and are rejected similarly.

Allowable Subject Matter
Claims 2-7, 10-17, and 20-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D CHANG/            Primary Examiner, Art Unit 2844